Citation Nr: 0633917	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-27 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hepatitis C. 

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In November 2005, the veteran testified at a 
Board video conference hearing.

In January 2006, additional medical evidence and argument in 
support of the veteran's claim was submitted on his behalf 
directly to the Board.  This communication is not accompanied 
by a waiver of the veteran's right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 19.31, 
20.1304.  However, inasmuch as this additional argument and 
evidence is essentially duplicative of argument and evidence 
previously of record with respect to the claim of entitlement 
to service connection for hepatitis C, a remand for initial 
RO consideration is not warranted and the Board has 
jurisdiction to proceed on the merits with respect to his 
issue.  Simply stated, the medical evidence consists of 
findings of current hepatitis C.  Thus, inasmuch as the newly 
submitted evidence is duplicative of evidence previously of 
record and it has already been considered by the RO, 
remanding this case to the RO for consideration of the newly 
submitted evidence is unnecessary with respect to the issue 
of hepatitis C.  

Notwithstanding the above, the issue of entitlement to an 
initial evaluation in excess of 30 percent disabling for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hepatitis C in a January 2002 rating decision.  The veteran 
did not appeal.

2.  The evidence received since the RO's January 2002 rating 
decision is relevant and probative of the issue at hand.

3.  There is no evidence of hepatitis C in service or for 
many years thereafter and no competent medical evidence of a 
nexus between hepatitis C and the veteran's period of active 
service from May 1967 to February 1970.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

At the time of the prior denial, there was no evidence of 
hepatitis C in service, no post service evidence of hepatitis 
C, and no evidence of a nexus to service.  The veteran was 
informed of the determination and of the right to appeal.  He 
did not appeal and that decision became final.

Since that determination, the veteran has applied to reopen 
his claim for service connection for hepatitis C.  The 
evidence submitted since the RO's January 2002 denial of the 
veteran's claim consists of his July 2003 request to reopen 
his claim, a March 1992 letter from the Tennessee Blood 
Services Corporation and VA treatment records that include 
positive findings of hepatitis C, the veteran's hearing 
testimony, and treatise evidence regarding the risk factors 
for hepatitis C.  

Based upon the reasons for the prior denial, the evidence now 
includes a current diagnosis of hepatitis C and suggests risk 
factors which provide a possible nexus between current 
findings of hepatitis C and the veteran's period of active 
duty service; thus, this evidence is new and material.  For 
the limited purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  Therefore, the 
veteran's claim is reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith, 1 Vet. App. at 
179-80.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over the history of his claim, the veteran has 
been provided with pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claim.  The 
veteran has provided testimony on this issue and has reviewed 
all evidence before the Board at this time.  The veteran's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Thus, the Board finds that the veteran would not 
be prejudiced by the adjudication of his claim at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim of entitlement to service 
connection for arteriosclerotic heart disease on a de novo 
basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records are negative for any finding or 
diagnosis of hepatitis.  There is no indication that the 
veteran received a blood transfusion in service.  Overall, 
the Board must find that the service medical records provide 
much evidence against this claim.

Post service medical records reflect that the veteran was 
initially found to have hepatitis C in March 1992, many years 
after service, providing more factual evidence against this 
claim.  

A July 2004 report of VA liver, gall bladder, and pancreas 
examination reflects that, based upon examination of the 
veteran, review of his claims file, and the reasons why the 
veteran believes that hepatitis C is service connected, the 
examiner is unable to determine the etiology of the veteran's 
hepatitis C without speculation.  Overall, the Board must 
find that this medical opinion provides more evidence against 
the veteran's claim, indicating a doctor was not able to 
provide evidence in support of this claim without resorting 
to speculation.

During his November 2005 video conference hearing as well as 
in written communications, it is claimed by and on behalf of 
the veteran that his hepatitis could be the result of 
receiving injections or sharing utensils and toiletries, 
including razors, during service.  However, there is no 
support in the medical evidence for this claim.

The Board finds that although the veteran is currently 
diagnosed with hepatitis C, a review of the service and post-
service evidence of record does not support a finding of an 
etiological relationship between this disorder and the 
veteran's military service.  VA and private medical records 
reflect that the veteran was initially diagnosed with 
hepatitis C in March 1992, twenty-two years after his 
discharge from active duty service.  Moreover, the veteran 
did not file his claim for service connection for hepatitis C 
until July 2001, approximately thirty-one years after his 
separation for active duty service.  In this regard, the 
United States Court of Appeals for the Federal Circuit has 
determined that a lapse of time, such as in this case, is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Therefore, service connection is not established 
based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  

Moreover, there is no competent evidence of a nexus between 
the hepatitis C and the veteran's period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The veteran argues that he underwent 
mandatory inoculations and shared utensils and toiletry 
items, including razors, during his period of active duty 
service and that these activities could have resulted in 
hepatitis C.  However, the veteran has not provided, and the 
Board is not aware of, any medical evidence in support of 
these contentions with respect to the veteran's particular 
circumstances.  The veteran's personal opinion on the 
subject, which is proffered without the benefit of medical 
education or training, is not competent evidence required to 
establish service connection.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

It is acknowledged that the veteran has submitted medical 
information in the form of medical treatise evidence 
reflecting the risk factors for hepatitis C, including the 
transmission of hepatitis C through inoculations as well as 
jet injectors used for giving service members immunizations.  
Although this information appears to support the veteran's 
contention that hepatitis C can be transmitted via receiving 
inoculations and immunizations, the Board does not assign 
this type of evidence much weight as it does not establish a 
relationship between the veteran's hepatitis C and his period 
of service with any degree of certainty.  Further, this 
evidence does not address the facts that are specific to the 
veteran's case.  Although medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional; in the present case the record does not 
contain an accompanying opinion of a medical professional 
linking or suggesting a link between the veteran's hepatitis 
C and his period of service.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  Further, this evidence is outweighed 
by the negative evidence cited above.  Thus, the Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.

In summary, the Board finds that both service medical records 
and post-service medical records, indicating a disorder that 
began years after service, provides evidence against this 
claim and that the preponderance of the evidence is against 
service connection for hepatitis C.  38 U.S.C.A. § 5107(b).  
Absent competent evidence of hepatitis C in service or a 
nexus between the disease and service, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in July 2003 and 
provided to the veteran prior to the July 2003 rating 
decision, the RO provided the veteran timely notice of the 
evidence needed to substantiate his claim, explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining, what information or evidence the veteran was 
responsible for providing, and essentially asked the veteran 
to provide all relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In 
this regard, it is noted that the veteran had been provided 
with a letter in August 2001 in connection with his prior 
claim for service connection for hepatitis C, which had also 
complied with the duty to notify.  Furthermore, the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, upon 
examining the various predecisional communications, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the issue of reopening the claim for service 
connection for hepatitis C, the Board observes that the there 
is no prejudice to the veteran because the Board has reopened 
this claim.  Kent v. Nicholson,  20 Vet. App. 1 (2006).  

Moreover, from the date of receipt of the veteran's claim, in 
July 2003, to the present, the veteran has been provided with 
detailed information on numerous occasions advising him of 
the criteria necessary to substantiate his claim and the 
reasons his claim was denied.  Specifically, in addition to 
the letter provided in July 2003, the veteran was also 
provided with another in October 2003, a statement of the 
case in July 2005 and, in July 2005, he was provided with 
another letter which advised him of what was needed to 
substantiate his claim, his responsibilities, and the actions 
VA would take on his behalf.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, as noted above, the veteran has been 
provided with notice of what type of information and evidence 
was needed to substantiate his claim on numerous occasions.  
However, he did not receive notice of what type of 
information and evidence was needed to establish an effective 
date or increased rating for any award based on his claim.  
Nevertheless, inasmuch as service connection for hepatitis C 
has been denied and he has not made any showing or allegation 
of any defect in the provision of notice that resulted in 
some prejudice toward him, the issues of increased rating and 
effective date are not relevant to the present discussion 
with respect to the claim of service connection for hepatitis 
C and any error is found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records, he has 
been afforded a VA examination in connection with his claim, 
he was afforded a hearing before the undersigned Veterans Law 
Judge, and he has submitted lay evidence in the form of his 
written communications.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

Accordingly, in this case, the RO has made all reasonable 
efforts to assist the veteran in the development of his 
claim.  While additional attempts to obtain information can 
always be undertaken, in light of the record, the Board finds 
that such an additional attempt, in light of the extensive 
efforts already performed in this case, can not be justified.  
The record, as a whole, is found to undermine the veteran's 
many claims.  Thus, there being no other indication or 
allegation that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

ORDER

The application to reopen a claim of entitlement to service 
connection for hepatitis C is granted.  Service connection 
for hepatitis C is denied.

REMAND

Although the veteran's most recent VA PTSD examination was 
conducted in April 2004, a November 2005 statement from his 
treating psychologist includes the opinion that, because of 
PTSD and accompanying anxiety and depression, the veteran has 
a very difficult time carrying out either necessary tasks or 
simple social activities.  The examiner concludes that the 
veteran's impairment due to PTSD is so severe that he is 
unable to work at any job.  However, this statement does not 
address the veteran's history of drug and alcohol abuse and 
any resulting disability from such abuse, as opposed to the 
disability resulting from the veteran's service connected 
PTSD.  Accordingly, the Board finds that a current and 
comprehensive examination of the veteran's service-connected 
PTSD is necessary.

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is generally 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).

During the veteran's November 2005 video conference hearing, 
he reported that, after seven years of receiving benefits, he 
had undergone psychiatric reevaluation in connection with his 
benefits from the Social Security Administration.  Although 
the veteran's attorney indicated that he would obtain copies 
of this evidence, a January 2006 communication from this 
attorney reflects that he was unable to do so.  On remand, 
the RO should attempt to obtain copies of the Social Security 
Administration decision and its supporting evidence.  

In addition, the record indicates that the veteran continues 
to be treated at the VA Medical Center in Memphis, Tennessee, 
and that he has received counseling at the Vet Center.  On 
remand, the RO should obtain copies of all VA medical records 
relating to PTSD from the Vet Center and the VA Medical 
Center in Memphis, Tennessee, that have not yet been 
associated with the record.

Finally, the most recent statement of the case was issued in 
July 2005.  Additional evidence has been associated with the 
claims file since that statement of the case, including the 
November 2005 statement from the veteran's psychologist which 
was received in January 2006.  This evidence is pertinent in 
that it relates to the current severity of the veteran's 
PTSD.

In the absence of a more current supplemental statement of 
the case, the record does not demonstrate that such 
additional evidence has first been considered by the Agency 
of Original Jurisdiction.  Pursuant to 38 C.F.R. § 20.1304, 
pertinent evidence received by the Board under this section 
necessitates a return of the case to the Agency of Original 
Jurisdiction for review, consideration and preparation of a 
supplemental statement of the case prior to a Board decision 
unless there has been a waiver of such referral.  No such 
waiver is of record.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106.  If SSA records are 
obtained, these should be associated with 
the veteran's claims folder.  If not, the 
steps taken to obtain these records and 
the response of the SSA should be made 
part of the record in the claims folder.  

2.  The RO should obtain copies of all VA 
medical records relating to PTSD from the 
Vet Center and the VA Medical Center in 
Memphis, Tennessee, which have not 
already been obtained.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his 
service-connected PTSD.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related thereto.  

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
explain what the assigned score 
represents.  The examination report 
should include a complete rationale for 
all opinions expressed and reflect 
consideration of the veteran's history of 
drug and alcohol abuse (which is not 
service connected) as well as the 
November 2005 statement from the 
veteran's VA psychologist.  

4.  Thereafter, the veteran's claim for 
an increased rating should be 
readjudicated based upon a review of the 
expanded record.  If the claim remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


